Yeates, J.
After argument, declared his opinion, that it -appeared to him the suit had been brought prematurely. The claims of the Connecticut settlers were to be established by the express words of the law, before a right of action vested in a Pennsylvania claimant, neglecting or refusing to release, to institute a suit against the commonwealth, fora just compensation. No claim could be said to be established, until the certificate therefor was signed by the commissioners ; the title of the settler did not attach by any survey made. It was possible, that there might be lands within the seventeen townships, to which no good Connecticut claim could be shewn ; and in such case *the Pennsylvania claimant was not barred from recover- r* Q. ing the land, if he had not released to the state. But let •- the inconveniences be what they would, the court was bound by the plain words of the law, and it was a settled principle, that-*494no sovereign power was amenable to answer suits either in its own courts, or those of a foreign country, unless by its own consent.
Mr. Sitgreaves, pro quer.
It was hereupon agreed by the counsel, that the jury should be discharged and application made to the attorney general to waive the legal point; and in case of his refusal, the suit to be discontinued.